JUSTICE GORDON, dissenting: I cannot agree with the majority that the conduct of the defendant rose to the level of robbery rather than plain theft. The rule is clear that force is an essential component of the robbery and must be "of such a character as to temporarily suspend the [victim’s] power to exercise his will.” People v. Stewart, 54 Ill. App. 3d 76, 80, 369 N.E.2d 131, 133 (1977). The State must also establish that the force preceded or was contemporaneous with the taking of the property. People v. Romo, 85 Ill. App. 3d 886, 407 N.E.2d 661 (1980). In Romo, defendant told the victim that he was a police officer and asked for the victim’s wallet, grabbed the wallet and took the money. Before defendant left, he pushed the victim "over by his car,” kicked him in the foot and warned him not to tell anyone. 85 Ill. App. 3d at 889. The court held that this grabbing was insufficient to establish the force necessary to constitute robbery. The court further remarked, "The pushing, kicking, and threatening which occurred just before defendant left the scene of the crime cannot be considered as evidence of force used in the taking because they did not immediately follow the taking or constitute part of the res gestae of the robbery.” 85 Ill. App. 3d at 892. The longstanding decision of our supreme court in People v. Ryan, 239 Ill. 410, 88 N.E. 170 (1909), must control. There, while the victim was standing on a crowded platform of an elevated car, the defendant yanked a valuable stud off the victim’s necktie. The victim grabbed defendant’s hand, which he released as the defendant ran for the exit. In finding that the force exerted was insufficient to constitute robbery, the court declared: "If a thing of value be feloniously taken from the person of another with such violence as to occasion a substantial corporal injury or if it be obtained by a violent struggle with the possessor it is robbery, but if the article is taken without any sensible or material violence to the person and without any struggle for its possession it is merely larceny from the person. [Citations.] *** The evidence in this case only tended to prove an attempt to remove the stud from the necktie by stealth and adroitness, by means of the newspaper placed under the chin and by detaching the stud in some way. There was no injury to the person of the owner and no violence or struggle either to obtain the stud or to retain it. There was no intent to remove it by force, and when detected the defendant immediately ran away. The pushing and crowding were the ordinary methods of pick-pockets and the act of the defendant was that of a sneak thief.” Ryan, 239 Ill. at 412-13, 88 N.E. at 171. See also People v. Gray, 80 Ill. App. 3d 817, 400 N.E.2d 473 (1980). Here, as in Ryan, the attempt to deprive the victim of his property was by stealth and the defendant ran when detained. Here, as in Ryan, the defendant’s conduct was not that of a robber, but of a sneak thief. While the victim tripped as he was attempting to apprehend the defendant, that did not occur until after the robbery occurred. As in People v. Romo, it was not part of the res gestae of the event, nor was there any force aggressively exerted by the defendant other than the continuation of his effort to flee. Moreover, there is no indication that any injury was sustained by the victim at that time. The case of People v. Bowel, 111 Ill. 2d 58, 488 N.E.2d 995 (1986), cited by the majority, is consistent with this dissent. There the defendant used physical force assertively to facilitate his taking of the victim’s property. The court determined that the relative degree of force was secondary to the fact that defendant deployed physical force in the first instance. The court stated: "Here there was more than a simple snatching. The force involved was greater. The victim was aware the defendant was approaching her. The defendant reached out and took hold of her left hand. He pulled the purse from Thomas’ hand and at the same time pushed her hand behind her so she could not pull it toward her. This forcible pushing hack and immobilizing of the hand was part of the act of taking the victim’s purse. The victim’s body was 'turned slightly’ as a result of the grabbing of the purse. Looking at all the evidence of the incident, there was a taking of the purse by use of force and, thus, a robbery.” Bowel, 111 Ill. 2d at 64, 488 N.E.2d at 977. Here, no force was assertively deployed by the defendant in his attempt to take the victim’s property. It was the victim who attempted to use force to detain the defendant. Defendant’s response was to pull away rather than to assertively push or restrain the victim. Thus, the defendant’s conduct here was wholly analogous to that of the defendant in People v. Ryan. The State, it its brief, relies heavily upon the decision in People v. Houston, 151 Ill. App. 3d 718, 502 N.E.2d 1174 (1986). There the court stated, "[a] theft may be robbery if the perpetrator overcomes or attempts to overcome the personal physical resistance of the victim with even the slightest degree of force.” Houston, 151 Ill. App. 3d at 721, 502 N.E.2d at 1176. I submit that this common law holding as applied in Houston is inconsistent with its application by our supreme court in People v. Ryan. Moreover, consistent with our discussion concerning People v. Bowel, Houston is also distinguishable on its facts because there the defendant, in resisting, used force aggressively by pushing away the victim, who was in a wheelchair. Moreover, in addition to the aggressive nature of his resistance, the use of force by the Houston defendant was deployed at the crime scene to defend his felonious possession. Here, as previously noted, defendant’s resistance was at all times passive, involving only his continuing effort to pull away from the victim. At the scene, defendant simply pulled his wrist away from the victim’s grasp. After the defendant pulled free at the scene, the victim continued his pursuit as the defendant left the scene by walking out the door. The victim at that point grabbed defendant’s coat from behind as the defendant was facing away in his effort to leave. According to the victim’s testimony, "What happened is he was kind of stooped and leaned over and I went over his back, his hood and jacket kind of like went over his shoulder and I hit the sidewalk.” Thus, with respect to the event that caused the victim to fall, not only was it engendered wholly by passive conduct on the part of the defendant, but also it did not occur until the defendant left the scene of the crime and is therefore not part of the res gestae. Defendant here was no longer defending his felonious possession but merely attempting to elude his apprehension. " '[W]here it is doubtful under the facts whether the accused is guilty of robbery or larceny from the person, it is the duty of the court *** to resolve that doubt in favor of the lesser offense.’ ” People v. Patton, 76 Ill. 2d 45, 52, 389 N.E.2d 1174, 1177 (1979), quoting People v. Williams, 23 Ill. 2d 295, 301, 178 N.E.2d 372, 376 (1961). For these reasons, I would reverse the robbery conviction and remand it to the trial court for reduction to the lesser included offense of theft.